Title: From John Adams to the President of Congress, No. 64, 11 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 11 May 1780. RC in John Thaxter’s hand (PCC, No. 84, II, f. 43–45). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:670–671.
     In this letter, read in Congress on 20 Sept., John Adams sent the text of three motions respecting the American war proposed by David Hartley in a speech to the House of Commons on 1 May. For the speech and Hartley’s motions, see Thomas Digges’ letter of 2 May, and note 7 (above). Adams concluded his letter with a reference to Gen. Henry Seymour Conway’s subsequent announcement that on 2 May he would lay before the House a bill to establish “the foundations of a Treaty of Peace and Reconciliation” with America.
    